         Case 1:20-cv-00706-DLC Document 299 Filed 11/04/20 Page 1 of 2


                                  UNITED STATES OF AMERICA
                               FEDERAL TRADE COMMISSION
                                    WASHINGTON, D.C. 20580



Bureau of Competition
Health Care Division

November 4, 2020

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re: FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 (DLC)

Dear Judge Cote:

The Federal Trade Commission respectfully requests permission to file under seal Plaintiffs’
letter motion seeking a Court order that Defendant Martin Shkreli remove redactions from
relevant, non-prejudicial portions of monitored call transcripts, as well as certain accompanying
exhibits.

Pursuant to the Court’s September 16 and September 17 orders (ECF 261 & 266), the FTC asked
Mr. Shkreli whether we should seek to file any of our exhibits under seal, and if so, to include
proposed findings to justify any sealing. Mr. Shkreli’s responses follows:

        “We request that Plaintiffs seal both FTC-BOP-00003209 [Exhibit E] and FTC-PROD-
        00003550 [Exhibit D]. FTC-BOP-00003209 is a private discussion between Mr. Shkreli
        and his counsel, which contains a request for legal advice, as is indicated by the subject
        matter, as well as information related to Mr. Shkreli’s personal shares in Phoenixus, a
        blind voting trust (a legal document), a potential forward-looking confidential business
        deal, and confidential information regarding the company’s costs. FTC-PROD-00003550
        is a private discussion between Mr. Shkreli and his counsel, which contains information
        related to Phoenixus’s share valuation, Mr. Shkreli’s efforts to satisfy a forfeiture
        judgment, which are not public in his criminal matter, as well as private information
        about Mr. Shkreli that is not available to the public. Both documents contain confidential
        commercial and business information relating to Phoenixus and Vyera that is
        competitively and commercially sensitive, has not been released into the public domain,
        and if it were released into the public domain, would likely cause significant competitive
        or commercial harm to Phoenixus, Vyera, and Mr. Shkreli. These documents both contain
        information that has the potential to subject Mr. Shkreli to embarrassment, humiliation or
        ridicule. The sealing of these documents is necessary to preserve the higher values of
        protecting the confidential information of Mr. Shkreli, Phoenixus, and Vyera, as well as
        Mr. Shkreli’s right to confer with and access his counsel, and thus, sealing the entire
        documents is narrowly tailored to achieve the aim of preserving higher values. Both
         Case 1:20-cv-00706-DLC Document 299 Filed 11/04/20 Page 2 of 2




       documents are designated as Highly Confidential pursuant to the Protective Order (ECF
       No. 261).

       We also request that Mr. Shkreli’s November 3 BOP Log [Exhibit B] be sealed for the
       same reasons set forth above. The BOP Log contains information pertaining to a private
       asset of a Vyera subsidiary and a related dispute that is not public, as well as details of
       private communications between Mr. Shkreli and his counsel. The BOP Log contains
       information not historically available to the public. The BOP Log has been designated as
       Highly Confidential pursuant to the Protective Order (ECF No. 261).”

With respect to Exhibit C, Mr. Shkreli wrote that the redacted language:

       “concerns a confidential private transaction and dispute, and includes commercial and
       business information relating to Phoenixus and Vyera that is competitively and
       commercially sensitive, has not been released into the public domain, and if it were
       released into the public domain, would likely cause significant competitive or
       commercial harm to Phoenixus, Vyera, and Mr. Shkreli. The redaction of this language is
       narrowly tailored to achieve the aim of preserving the higher values of protecting the
       confidential information of Mr. Shkreli, Phoenixus, and Vyera.”

To the extent that the FTC used nonpublic information from any of these exhibits in the
Plaintiffs’ letter motion, we also filed them under seal for the reasons Mr. Shkreli listed above.

In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and with the
requirements for electronically filing under seal, the FTC will publicly file our letter motion and
Exhibit C with the proposed redactions and slip sheets noting that Exhibits B, D and E, are filed
under seal. On a separate docket entry, the FTC will file under seal the letter motion with the
proposed redactions highlighted and all exhibits.

Sincerely,

/s/ Markus H. Meier
Markus H. Meier
Assistant Director




                                                 2
